          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Reginald R. McCutchen, Jr.,

                      Plaintiff,
                                     Case No. 1:19-cv-4956-MLB
 v.

 DeKalb County School District,

                      Defendant.

 ________________________________/

                        OPINION & ORDER

      Plaintiff Reginald R. McCutchen, Jr., sued his former employer,

Defendant DeKalb County School District, for violating the Americans

with Disabilities Act (“ADA”) and the Family and Medical Leave Act

(“FMLA”). (Dkt. 56.) Defendant moves for partial dismissal. (Dkt. 59.)

The Magistrate Judge issued a Report and Recommendation (“R&R”),

recommending Defendant’s motion be granted in part and denied in part.

(Dkt. 70.)

I.    Background

      On or about June 20, 2018, Plaintiff began working for Defendant

as a math teacher and head track coach at Tucker High School. (Dkt. 56
¶¶ 12–13.) In January 2019, Plaintiff requested an accommodation for

two medical disabilities. (Id. ¶ 19.) Defendant refused to provide the

requested accommodations and instead placed Plaintiff on a Professional

Learning Plan (“PLP”) related to the performance of his job duties. (Id.

¶¶ 22–23.)       “Thereafter, Plaintiff repeatedly received negative

evaluations for tasks which were the subject of his accommodation

request.” (Id. ¶ 24.) In May 2019, Defendant extended the PLP for the

2019–2020 school year. (Id. ¶ 28.) The next month, Defendant removed

Plaintiff from his position as head track coach for reasons related to his

disabilities. (Id. ¶¶ 25–26.)

     On July 3, 2019, Plaintiff filed a charge of discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”).

(Id. ¶ 3.) In that charge, Plaintiff said the discrimination took place

between January 25, 2019 and June 26, 2019, and he checked the boxes

indicating that the discrimination was based on retaliation and

disability. (Id. at 23.) In the particulars of the charge, Plaintiff stated:

     I began working for the above named employer in June of
     2018, as a Teacher and Head Track Coach. On January 25,
     2019, I was placed on a Professional Development Plan and I
     informed my Principal Dr. Eric Parker and Assistant
     Principal Britney Aarastead of my disabilities during the
     conference and requested an accommodation. On February


                                      2
       26, 2019, I received a notice to delay teaching contract. On
       March 5, 2019, I received a letter of direction. On or about
       March 12, 2019, I contacted Legal Affairs regarding my
       request for an accommodation. On March 14, 2019, I received
       poor performance marks. On March 15, 2019, I was required
       to pay for track meet expenses out of pocket and wait for
       reimbursement. On May 22, 2019, I was placed on an
       extended Professional Development Plan. On June 26, 2019,
       I was removed as the Head Coach.

       No reason was given for why I have not received the
       accommodation requested. Principal Parker informed me I
       was placed on an extended Professional Development Plan for
       timeliness issues of not submitting reports on time,
       communication issues of canceling a track competition
       without giving the administration prior notice, and missing
       class but [s]howing up for track practice. I was told I was
       removed from the Head Coach position for poor performance.

       I believe I have been discrimination against because of my
       disabilities, and in retaliation for requesting accommodations,
       in violation of Title I of the Americans with Disabilities Act of
       1990, as amended.

(Id.) The EEOC issued a notice of right to sue on July 31, 2019. (Id. at

26.)

       On August 6, 2019, Plaintiff requested FMLA leave, which

Defendant granted through August 25, 2019. (Id. ¶¶ 29–30.) “On August

26, 2019, Plaintiff returned to work and informed Defendant that he

would need intermittent leave for continued treatment of his medical

condition.” (Id. ¶ 31.) Defendant refused to accommodate him. (Id. ¶ 33.)



                                      3
Plaintiff also alleges Defendant (1) failed to issue a teaching schedule or

reinstate him to his original teaching positions, (2) reassigned his

classroom to another math teacher, (3) refused to provide him a common

planning period with the other content specific teachers, and (4) denied

him an opportunity to participate in “PLC’s” with his content team. (Id.

¶ 32.) Defendant later terminated Plaintiff’s employment. (Id. ¶ 37.)

      The complaint contains four counts: (I) disability discrimination,

(II) retaliation for “reporting, complaining of[,] and opposing” the

disability discrimination, (III) violation of and interference with his

FMLA rights, and (IV) discrimination and retaliation for having

exercised his FMLA rights. (Id. at 9–17.) Defendant moves to dismiss

the claims related to Plaintiff’s termination for failure to exhaust. (Dkt.

59-1 at 6.)

II.   Discussion

      In Counts I and II, Plaintiff alleges Defendant wrongfully

terminated him in violation of the ADA. (Dkt. 56 ¶¶ 49–72.) Defendant

points out that Plaintiff filed his EEOC charge on July 3, 2019—before

his termination—and argues that the wrongful termination claims

should be dismissed because Plaintiff did not exhaust his administrative



                                    4
remedies for those claims. (Dkt. 59-1 at 6–8.) The Magistrate Judge

recommended that the discriminatory termination claim—but not the

retaliatory termination claim—be dismissed for want of exhaustion.

(Dkt. 70 at 13.) When, as here, a party files no objections to a magistrate

judge’s recommendation, a court reviews the record for plain error. See

United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983) (per curiam).

After doing so, the Court finds no error in the Magistrate Judge’s

recommendation.

     An employee must exhaust administrative remedies before filing a

complaint of discrimination under the ADA. Stamper v. Duval Cnty. Sch.

Bd., 863 F.3d 1336, 1339 (11th Cir. 2017). To do so, an employee files a

timely charge of discrimination with the EEOC. Id. at 1340. If the EEOC

determines “there is not reasonable cause to believe that the charge is

true,” it dismisses the charge and notifies the employee. Id. When the

employee receives notice of the dismissal, he has 90 days to file a civil

action against the employer. Id.

     A complaint “is limited by the scope of the EEOC investigation

which can reasonably be expected to grow out of the charge.” Mulhall v.

Advance Sec., Inc., 19 F.3d 586, 589 n.8 (11th Cir. 1994). Although a



                                    5
plaintiff may bring claims that “amplify, clarify, or more clearly focus”

allegations in the EEOC charge, a plaintiff cannot bring allegations of

new acts of discrimination in his complaint.         Giles v. BellSouth

Telecomms., Inc., 542 F. App’x 756, 759 (11th Cir. 2013) (per curiam).

Courts in this Circuit, however, liberally construe EEOC charges and

avoid allowing procedural technicalities to bar claims. Penaloza v. Target

Corp., 549 F. App’x 844, 848 (11th Cir. 2013) (per curiam).

     In response to Defendant’s motion, Plaintiff argues “the allegations

related to ADA discrimination and retaliation began as early as January

25, 2019 [and] then continued through the time of Plaintiff’s

termination,” the facts and circumstances that led to his ADA allegations

are “sufficiently intertwined” with the July 3, 2019 charge, and the

allegations “serve to amplify, clarify, and more clearly focus” his claims

against Defendant.    (Dkt. 61 at 5–7.)    The Magistrate Judge found

Plaintiff’s claim for discriminatory termination under the ADA should be

dismissed for want of exhaustion because (1) termination of employment

is considered a discrete act of discrimination (not part of a continuing

violation) so (2) “the allegations of discriminatory conduct predating

Plaintiff’s termination cannot anchor his claim of discriminatory



                                    6
termination.” (Dkt. 70 at 11.) The Court finds no plain error in this

recommendation. See Ledbetter v. Goodyear Tire & Rubber Co., 421 F.3d

1169, 1179 (11th Cir. 2005) (citing Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 114 (2002)); accord Moses v. Dassault Falcon

Jet-Wilmington Corp., 894 F.3d 911, 920 (8th Cir. 2018) (“[T]ermination

is a discrete act, not a continuing violation.” (citation omitted)).

     The Magistrate Judge found Plaintiff’s claim for retaliatory

termination under the ADA should not be dismissed for want of

exhaustion because “new retaliation claims occurring after the filing of

an EEOC charge are considered to grow out of the original discrimination

itself and any protected activity taken in response to it.” (Dkt. 70 at 13

(quoting Jones v. Nippon Cargo Airlines Co., No. 1:17-cv-1589, 2018 WL

1077355, at *9 (N.D. Ga. Jan. 12, 2018) (emphasis omitted), adopted by

Jones v. DAL Glob. Servs., LLC, No. 1:17-cv-1589, 2018 WL 1071166

(N.D. Ga. Feb. 27, 2018)).)      The Court finds no plain error in this

recommendation. See Baker v. Buckeye Cellulose Corp., 856 F.2d 167,

169 (11th Cir. 1988) (“It has long been established in this circuit that the

scope of a judicial complaint is defined by the scope of the EEOC

investigation that can reasonably be expected to grow out of the charge



                                      7
of discrimination. . . . [A] claim of retaliation could reasonably be

expected to grow out of the original charge of discrimination . . . .”

(internal quotation marks omitted)).

III. Conclusion

     The Court ADOPTS the Magistrate Judge’s R&R (Dkt. 70),

GRANTS IN PART and DENIES IN PART Defendant’s motion (Dkt.

59), and DISMISSES Plaintiff’s claim for discriminatory termination for

want of exhaustion.

     SO ORDERED this 29th day of June, 2021.




                                   8
